Exhibit 10.59

ARBITRON INC.

WAIVER AND AMENDMENT OF

EXECUTIVE RETENTION AGREEMENT

This is an agreement (the “Agreement”) between Arbitron Inc. (the “Company”) and
Carol Hanley (“you”), dated as of December 17, 2012. Except as otherwise defined
herein, capitalized terms used in this Agreement have the same definition as in
the Executive Retention Agreement between you and the Company, dated as of June,
2010 (the “Retention Agreement”).

WHEREAS, you and the Company have previously entered into the Retention
Agreement; and

WHEREAS, you and the Company desire to amend the Retention Agreement.

THEREFORE, you and the Company agree as follows, in consideration of the
services to be received from you and the ongoing compensation to which you will
be entitled and other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge:

(1) The preamble of the Retention Agreement is revised by striking “August 25,
2013” and replacing it with the date that is the second anniversary of the date
hereof.

(2) Section 2.3 of the Retention Agreement is deleted and replaced in its
entirety by the following:

“By the Company for Cause or by the Executive Other than for Position
Diminishment. Except as provided in Section 2.5, if the Executive’s employment
with the Company is terminated in accordance with this Section 2.3, the Company
shall pay the Executive the Executive’s then current base salary through the
Date of Employment Termination and all other unpaid amounts, if any, to which
Executive is entitled as of the Date of Employment Termination. The Executive’s
termination is covered by this Section 2.3 (i) if the Executive voluntarily
terminates her employment other than during the Window Period as described in
Section 2.5 or for Position Diminishment, or (ii) if the Company terminates the
Executive’s employment for Cause. The payments contemplated by this Section 2.3
shall be paid at the time such payments are due in accordance with the regular
payroll schedule, and the Company shall have no further obligations to the
Executive under this Agreement.”

(3) The first paragraph of Section 2.4 of the Retention Agreement is deleted and
replaced in its entirety by the following:

“By the Company other than for Cause or by the Executive for Position
Diminishment. Except as provided in Section 2.5, if the Company terminates the
Executive’s employment other than for Cause or Disability or the Executive
resigns as a result of Position Diminishment, the Company shall pay the
Executive the Executive’s then current base salary through the Date of
Employment Termination and all other unpaid amounts, if any, to which the
Executive is entitled as of the Date of Employment Termination, plus the
following amounts:”



--------------------------------------------------------------------------------

(4) Section 2.4(a) of the Retention Agreement is amended to delete the first
sentence and replace it with the following: “The Executive shall receive a
severance payment equal to the sum of (i) 18 times the Executive’s Annual Salary
divided by twelve and (ii) the Executive’s target annual incentive bonus for the
year in which the Executive’s Date of Employment Termination occurs.”

(5) Section 2.4 of the Retention Agreement is amended to add new subsection
2.4(b) as follows:

“Bonus Payment. The Executive will receive a lump sum cash payment (less
applicable withholding taxes) in an amount determined in good faith under the
factors applicable to the Executive’s annual incentive bonus, with such
adjustments as the Company’s Compensation and Human Resources Committee of the
Board (the “Compensation Committee”) makes under such factors (using its
negative discretion), but such amount will be prorated for the partial year of
service. The amount will be paid to the Executive at such time as the annual
incentive bonus would have been paid to the Executive had he remained employed
with the Company, but in any event, between January 1 and April 30 of the year
following the year with respect to which it is earned; provided, however, that
(i) payment will be delayed until the Waiver and Release Agreement required by
Section 4 has become irrevocable (but not beyond April 30) and (ii) receipt of
the bonus payment is contingent upon the Waiver and Release Agreement becoming
irrevocable no later than the April 30 payment deadline.”

Former subsections (b) and (c) of Section 2.4 of the Retention Agreement (and
cross-references thereto) are renumbered to subsections (c) and (d),
respectively.

(6) Section 2.4 of the Retention Agreement is amended to add new subsection
2.4(e) as follows:

“The Executive may only resign as a result of a Position Diminishment under this
Section 2.4 if (i) the Date of Position Diminishment occurs outside a Window
Period; and (ii) she (x) provides notice to the Company within 90 days following
the Date of Position Diminishment that she considers the Position Diminishment
to be grounds to resign; (y) provides the Company a period of 30 days to cure
the Position Diminishment, and (z) actually ceases employment, if the Position
Diminishment is not cured, by six months following the Date of Position
Diminishment.”

(7) Section 2.5(a) of the Retention Agreement is deleted and replaced in its
entirety by the following:

“If the Executive’s employment with the Company terminates (x) during a Window
Period, or (y) on or before the Position Diminishment Termination Date (as
defined in Section 2.5(b)), other than by (i) a termination by the Company for
Cause, (ii) the Executive’s resignation other than for Position Diminishment, or
(iii) the Executive’s death or Disability, the Executive shall be entitled to
payment of the Executive’s then

 

2



--------------------------------------------------------------------------------

current base salary through the Date of Employment Termination and all other
unpaid amounts, if any, to which the Executive is entitled as of the Date of
Employment Termination, plus the following amounts and benefits:”

(8) Section 2.5(a)(i) of the Retention Agreement is amended to delete the first
sentence and replace it with the following: “The Executive shall receive a
severance payment equal to the sum of (i) 24 times the Executive’s Annual Salary
divided by twelve and (ii) the Executive’s target annual incentive bonus for the
year in which the Executive’s Date of Employment Termination occurs, prorated
for the Executive’s partial year of service.”

(9) Section 2.5(a) of the Retention Agreement is amended to add new subsection
2.5(a)(ii) as follows:

“Bonus Payment. The Executive will receive a lump sum cash payment (less
applicable withholding taxes) in an amount equal to 2 times the Executive’s
target annual incentive bonus for the year in which the Executive’s Date of
Employment Termination occurs. This bonus payment amount shall be paid in a lump
sum, within 90 days following the Executive’s Date of Employment Termination in
accordance with Section 7.2; provided, however, that the bonus payment amount
shall not be paid prior to the Company’s receipt of a duly executed Waiver and
Release Agreement that is not revoked during the applicable regulatory
revocation period and, if the 90th day is in the calendar year following the
Date of Employment Termination, not before the first day of that subsequent
calendar year.”

Former subsections (ii) and (iii) of Section 2.5(a) of the Retention Agreement
(and cross-references thereto) are renumbered to subsections (iii) and (iv),
respectively.

(10) Section 2.5 of the Retention Agreement is amended to add new subsection
2.5(b) as follows: “The Executive may only resign as a result of a Position
Diminishment under this Section 2.5 if (i) the Date of Position Diminishment
occurs during the Window Period; and (ii) she (x) provides notice to the Company
within 90 days following the Date of Position Diminishment that she considers
the Position Diminishment to be grounds to resign; (y) provides the Company a
period of 30 days to cure the Position Diminishment, and (z) actually ceases
employment, if the Position Diminishment is not cured, by the later to occur of:
(1) six months following the Date of Position Diminishment and (2) the end of
the Window Period (the ‘Position Diminishment Termination Date’).”

(11) Section 5 of the Retention Agreement is deleted and replaced in its
entirety by the following:

“Limitation on Payments. The Company will make the payments under this Agreement
without regard to whether the deductibility of such payments (or any other
payments or benefits) would be limited or precluded by Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and without regard to
whether such payments would subject the Executive to the federal excise tax
levied on certain “excess parachute payments” under Section 4999 of the Code;
provided, however, that if the Total After-Tax Payments (as defined below) would
be increased by the reduction or

 

3



--------------------------------------------------------------------------------

elimination of any payment and/or other benefit (including the vesting of
Executive’s equity awards) under this Agreement (the “Parachute Payments”), then
the amounts payable under this Agreement will be reduced or eliminated by
determining the Parachute Payment Ratio (as defined below) for each Parachute
Payment and then reducing the Parachute Payments in order beginning with the
Parachute Payment with the highest Parachute Payment Ratio. For Parachute
Payments with the same Parachute Payment Ratio, such payments shall be reduced
based on the time of payment of such Parachute Payments, with amounts having
later payment dates being reduced first. For Parachute Payments with the same
Parachute Payment Ratio and the same time of payment, such Parachute Payments
shall be reduced on a pro rata basis (but not below zero) prior to reducing
Parachute Payments with a lower Parachute Payment Ratio. For purposes hereof,
the term “Parachute Payment Ratio” shall mean a fraction, the numerator of which
is the value of the applicable payment for purposes of Section 280G of the Code,
and the denominator of which is the intrinsic value of such Parachute Payment.
The Company’s independent, certified public accounting firm (the “Accountants”)
will determine whether and to what extent Parachute Payments under this
Agreement are required to be reduced in accordance with this Section 5. Such
determination by the Accountants shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and the Executive shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 5. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 5. If there is an
underpayment or overpayment under this Agreement (as determined after the
application of this Section 5), the amount of such underpayment or overpayment
will be immediately paid to Executive or refunded by Executive, as the case may
be, with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code. For purposes of this Agreement, “Total After-Tax
Payments” means the total economic value of all “parachute payments” (as that
term is defined in Section 280G(b)(2) of the Code) made to or for the benefit of
Executive (whether made under the Agreement or otherwise), after reduction for
all applicable federal taxes (including, without limitation, the tax described
in Section 4999 of the Code, and present valued using the discount rate
applicable under Section 280G of the Code.”

(12) Section 7.17 of the Retention Agreement is amended to (i) delete the
definition of “Reference Compensation” and (ii) add the following definitions:

“Date of Position Diminishment” means the effective date of the Executive’s
Position Diminishment.

“Position Diminishment” means (i) a change in the Executive’s reporting
responsibilities, titles, duties, or offices as in effect immediately prior to a
Change of Control (or, for purposes of Section 2.4, as in effect as of
December 15, 2012), or any removal of Executive from, or any failure to re-elect
Executive to, any of such

 

4



--------------------------------------------------------------------------------

positions, that has the effect of materially diminishing Executive’s
responsibility, duties, or authority, (ii) a relocation of the Executive’s
principal place of employment to a location more than 25 miles from its then
current location and that increases the distance from Executive’s primary
residence by more than 25 miles, or (iii) a material reduction in the
Executive’s Annual Salary.

(13) All other provisions of the Retention Agreement remain in effect as
written.

Signatures on Page Following

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

ARBITRON INC.     EXECUTIVE By:  

/s/ Timothy T. Smith

   

/s/ Carol Hanley

Name:   Timothy T. Smith     Carol Hanley Title:   Executive Vice President,
Business Development & Strategy, Chief Legal Officer, and Secretary    